Rule 229.     Discontinuance

       (a)    A discontinuance shall be the exclusive method of voluntary termination of

an action, in whole or in part, by the plaintiff before commencement of the trial.

       (b)(1) Except as otherwise provided in subdivision (b)(2), a discontinuance may

not be entered as to less than all defendants except upon the written consent of all

parties or leave of court upon motion of any plaintiff or any defendant for whom

plaintiff has stipulated in writing to the discontinuance [after notice to all parties].

       (2)    In an action governed by Rule 1042.3, a plaintiff may enter a

discontinuance as to a defendant if a certificate of merit as to that defendant has not

been filed.

              Note: Rule 1042.3 requires the filing of a certificate of merit as to a
              defendant against whom a professional liability claim is asserted.
       (c)    The court, upon petition and after notice, may strike off a discontinuance

in order to protect the rights of any party from unreasonable inconvenience, vexation,

harassment, expense, or prejudice.

              Note: Court approval of a discontinuance must be obtained in any
              action in which a minor is a party, Rule 2039(a), an action for
              wrongful death in which a minor is beneficially interested, Rule
              2206(a), an action in which an incapacitated person is a party, Rule
              2064, and a class action, Rule 1714.

                    A plaintiff who asserts a cause of action ex contractu and
              joins as defendants persons liable to the plaintiff in different
              capacities may not discontinue as to a defendant primarily liable
              without discontinuing as to all defendants secondarily liable. Rule
              2231(e).